Citation Nr: 0938257	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected bilateral sensorineural hearing loss, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran an evaluation in excess of 50 
percent for his PTSD and 10 percent for his bilateral 
sensorineural hearing loss.  An April 2006 rating decision 
assigned a 70 percent evaluation for PTSD effective the date 
of his claim for increase.  Since this is not the maximum 
evaluation for PTSD, the Board will continue to address the 
Veteran's claim for an increased evaluation for his service-
connected PTSD on appeal. 

The Board notes there are currently several additional 
appeals pending review by the Decision Review Officer at the 
RO.  As the RO is actively processing these appeals, they are 
not presently before the Board for consideration.

The Veteran's claim for an increased evaluation for his 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The Veteran's right ear is shown to manifest a Level XI 
hearing acuity and his left ear is shown to manifest a Level 
I hearing acuity.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
May 2005 letter in connection with his claim, which advised 
the Veteran that he needed to submit evidence that his 
disability has worsened, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The letter advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  See Vazquez-Flores v. Shinseki, --
- F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific" and need not include reference to impact on daily 
life or rating criteria).  The Veteran was advised in April 
2006 of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's VA treatment records and examination reports as 
well as private medical records.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process by 
submitting private medical evidence and argument, as well as 
presenting for a VA examination.  During his examination, he 
discussed the functional impact of his disability.  Although 
the April 2006 notice was not accompanied by a readjudication 
of the claim, the Veteran's actions establish that he was 
aware of the need to submit evidence concerning the level of 
his disability.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has appealed the denial of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
bilateral sensorineural hearing loss under 38 C.F.R. § 4.85, 
Diagnostic Code 6100. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2009).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2009).  

As the audiology results below indicate, the Veteran's right 
ear demonstrates an exceptional pattern of hearing loss as 
described by 38 C.F.R. § 4.86(a).  Thus, the Veteran's right 
ear will be evaluated using both Table VI and VIa and the 
larger Roman numeral will be used in contemplation of Table 
VII.  See 38 C.F.R. § 4.86(a).

In a VA audiological examination dated June 2005, the Veteran 
presented for audiometric testing and exhibited puretone 
thresholds, in decibels, as follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Loss 
(Hz) 
Speech 
Recognition 
(%)
RIGHT
85
85
105+
105+
95+
20
LEFT
50
55
45
50
50
92

The results from the VA audiological examination show that 
the Veteran's right ear exhibited Level XI hearing acuity 
according to Table VI, and Level IX according to Table VIa.  
The Veteran's left ear exhibited a Level I hearing acuity 
according to Table VI.  See 38 C.F.R. § 4.85.  Using Level XI 
hearing acuity for the right ear and Level I hearing acuity 
for the left ear corresponds to no more than a 10 percent 
evaluation according to Table VII.  Id.  

The Veteran was given another VA audiological examination in 
February 2006 and exhibited puretone thresholds, in decibels, 
as follows:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Loss 
(Hz) 
Speech 
Recognition 
(%)
RIGHT
85
85
100
105
94
24
LEFT
50
55
50
50
51
92

The results from the VA audiological examination show that 
the Veteran's right ear exhibited Level XI hearing acuity 
according to Table VI, and Level IX according to Table VIa.  
The Veteran's left ear exhibited a Level I hearing acuity 
according to Table VI.  See 38 C.F.R. § 4.85.  Using Level XI 
hearing acuity for the right ear and Level I hearing acuity 
for the left ear corresponds to no more than a 10 percent 
evaluation according to Table VII.  Id.  

The Board is cognizant of the Veteran's contentions 
concerning his difficulty in hearing, and he described the 
functional impact of such to the VA examiner in June 2005 as 
well as in his lay statements.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  In this regard, the June 2005 
VA examination noted the Veteran reported greater difficulty 
with his right ear than his left.  He further noted that he 
has difficulty with the use of the telephone and with 
anything on his right side.  He noted that he currently had 
hearing aids from VA which he did not wear, but subsequent 
outpatient treatment records from August 2005 noted that he 
was re-fitted for hearing aids.  The Veteran's lay statements 
are similar to those the Veteran reported to the VA examiner 
in June 2005.  

However, the assignment of disability ratings for hearing 
impairment is derived from a mechanical formula.  The 
audiological results during the course of the claim fail to 
show hearing loss which would be evaluated in excess of 10 
percent under the rating criteria during any portion of the 
appeal period.  Accordingly, staged ratings are not in order 
and the assigned rating is appropriate for the entire period 
of the Veteran's appeal.  See Hart, supra.
	
The Board has also considered whether the Veteran's bilateral 
sensorineural hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available 
schedular evaluations for that service-connected disability 
are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for more severe symptomatology 
than currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased evaluation for service-connected bilateral 
sensorineural hearing loss is denied.


REMAND

The Veteran submitted correspondence in September 2009 
accompanied by medical evidence consisting of hospital 
discharge instructions.  The Veteran indicated he was 
recently involuntarily committed by his neurologist after a 
discussion about suicidal ideations, after which the doctor 
thought the Veteran was a danger to himself.  The Veteran 
stayed in the hospital for five days prior to being released.  
The Veteran also indicated in his correspondence that he was 
receiving mental health treatment in the VA Medical Center in 
Asheville, North Carolina.  

The Board notes that the Veteran's last PTSD examination was 
in January 2006.  In light of the Veteran's recent 
correspondence, the evidence of record indicates that the 
Veteran's current symptomatology for his service-connected 
PTSD may have worsened.  Therefore, in order to get an 
accurate current assessment of the Veteran's symptomatology 
and to satisfy the duty VA has to assist the Veteran in his 
claim, the Board finds that a new VA examination is 
warranted.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10; see also 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Duenas v. Principi, 18 Vet. App. 512, 518 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As a final matter, the Board notes that a claim for a total 
rating based on unemployability (TDIU) has apparently been 
adjudicated by the RO, although the documents pertaining to 
that claim are not currently contained in the claims file.  
As the evidence considered in that claim may be relevant to 
the claim for an increased rating for PTSD, the records and 
rating decision addressing that claim should be associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant documents 
contained in a temporary file concerning 
the TDIU claim apparently adjudicated in a 
July 2008 rating decision.  

2.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for PTSD, to specifically 
include Three Rivers Mental Health and 
Behavior.  After securing the necessary 
release, the RO/AMC should obtain these 
records.  In addition, obtain mental health 
treatment records from the VA Medical 
Center in Columbia, South Carolina and from 
the Asheville, North Carolina VA Medical 
Center, dating since December 2005.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of his service 
connected PTSD.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  The examiner should 
indicate all symptomatology associated 
with the Veteran's PTSD.  Following review 
of the claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to the impact of the Veteran's 
PTSD on his ability to obtain or maintain 
employment.  A rationale for any opinion 
expressed should be provided.  
 
4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
with respect to the claim for an increased 
evaluation for service-connected PTSD.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


